NO. 07-05-0182-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

MAY 28, 2008
______________________________

BARRY DWAYNE MINNFEE, 

                                                                                                 Appellant
v.

THE STATE OF TEXAS, 

                                                                                                 Appellee
_________________________________

FROM THE 320th DISTRICT COURT OF POTTER COUNTY;

NO. 49,678-D; HONORABLE DON R. EMERSON, JUDGE

________________________________

Order
_________________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

          Before the court are several documents filed by Barry Dwayne Minnfee (appellant). 
They are entitled 1) “Extra-notice Requirements. Notice of Appeal. Grand Jury Testimony,”
2) “Extra-notice Requirements Specific Notice of Appeal To Seal - Under Seal - Unsealed
Tex. Gov. Code Sec. 51.204(b)(2) Exhibits,” 3) “Motion for Leave to File an Amended
Complaint,” 4) “Extra-notice requirements Notice of Appeals. Voir dire examination.
record,” 5) “Motion for Leave to file Disqualification or Recusal of Appellate Judges,” 6)
“Motion for Attorney’s fees,” 7) “Extra-notice Requirements Specific Notice of Appeals
Indigent Petitioner entitled to documents without cost trial file - contain, police reports.
forensic reports. witness statements and pre-trial motions,” 8) “Motion fore Leave to file
‘Right to Speedy Trial’ New Trial Amendment of Judgment relief from Judgment or Order.” 
Each document purports to be encompassing his 2005 robbery conviction in cause number
49,678-D.  However, this court affirmed his conviction in an opinion issued on July 5, 2006. 
Therefore, appellant has already exhausted his right to appeal to this court.


  Accordingly,
we deny the above referenced matters and requests as moot.

          Moreover, appellant is informed that if he persists in filing documents, pleadings,
and like items with this court regarding trial court cause number 49,678-D and which fall
outside of this court’s jurisdiction, they will be returned unfiled.  So too will the court initiate
steps to determine whether appellant is a vexatious litigant or has otherwise abused the
appellate process.  Should it be determined that he is or has, then appropriate, lawful
measures will be invoked to end his activities.
 
                                                                           Brian Quinn 
                                                                          Chief Justice 



Do not publish.